Campbell, J.,
delivered the opinion of the court.
A witness is not a party to the cause. Costs are not taxed in his favor. He' is not a proper party to a re-taxation of costs. It is not a matter that concerns him or with which he can have anything to do. A witness must look for his compensation to the party at whose instance he is summoned.' If summoned to attend court in a civil case beyond the county of his residence, he is entitled to prepayment of a sum of money sufficient to pay mileage and ferriages and tolls to the court-house and one day’s attendance; and every witness is entitled to demand at the expiration of each day his compensation for attending on that day, and if it is not paid need not further attend until the compensation for his previous attendance shall be paid; and any witness may sue the party at whose instance he was summoned for his attendance, and use his certificate as evidence. These are his rights, but he has no standing in court as a party to the cause, and cannot be bound or concluded by anything done between the parties. The parties recover costs, the one against the other, and the party recovering costs is entitled to recover his proper outlay for attending witnesses, and may file the certificate given to the witness by the clerk or commissioner as evidence in his favor against the other party of this item of costs he is entitled to recover
The suit was between the Delta Pine Land Co. and Castleberry *380& Jones. Perkins was a witness for the defendants. He must look to them for pay, and has no right to appeal from a judgment re-taxing costs in the case.

Appeal dismissed.